DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/23/2021.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. These claims and their interpretations are detailed in the previous Office action.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2003/0056905) in view of Koelsch (GB 2325453), Pearl (US 4,730,526), and Kisch (US 8,454,788).
Kuhn teaches a tape applicator (10) comprising a frame (12) with a tabletop (14) for holding a glass sheet (2), a tape head (100) which applies a tape (92) to the glass sheet, x-axis actuators (30) which 
Kuhn does not expressly disclose a vacuum roller as claimed. Kuhn teaches that a roller may be used on a platen (154) to apply the tape to the sheet (See [0054]). Kuhn does not disclose that the roller may be a vacuum roller.
Koelsch teaches a tape applying device which uses a vacuum roller (26) to apply a tape (18) to an object (See Figures; Detailed Description).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a vacuum roller as the roller on the platen of Kuhn since Koelsch teaches that such vacuum rollers were well known and conventionally used in tape application heads. One of ordinary skill in the art would have been motivated to use a vacuum roller instead of a non-vacuum roller to more securely hold the tape during operation of the tape head.
Kuhn also does not expressly disclose a workpiece movement element as claimed. Kuhn teaches that a glass sheet is held on the tabletop by vacuum (See [0040]) but does not discuss how the sheet is introduced to or removed from the tabletop. Since the glass sheet must somehow be transported onto the tabletop and later removed, some type of movement element is implicit in the disclosure of Kuhn. 
One such reference is Pearl. Pearl teaches that a vacuum table may use conveyor belts to move workpieces relative to frames for cutting or other work operations (See Figures; Summary of Invention). Since conveyors were well known and conventionally used for moving workpieces relative to frames, as shown by the teachings of Pearl, the use of conveyors as workpiece movement elements to perform the implicit movement of the glass sheet in the applicator of Kuhn would have been obvious.
The cutter of Kuhn is located upstream of an application roller. Kuhn does not expressly disclose a cutter which acts to cut a film on an application roller as claimed.
Kisch teaches a tape application head in which a cutter (42) acts against an application roller (34) to cut a tape (26) present on the roller (See Figures; col. 2, line 64 to col. 4, line 22).
It would have been obvious to one of ordinary skill in the art at the time of filing to reposition the cutter of Kuhn to act on the application roller rather than being upstream of the application roller. It was recognized in the prior art that cutters could be positioned upstream of an application roller, as taught by Kuhn, or positioned to act on the application roller itself, as taught by Kisch. Since both arrangements were recognized in the prior art as being suitable for cutting a tape prior to application, the substitution of one arrangement for the other would have been obvious.
Regarding claim 2, Kuhn teaches an application roller (152) which contacts film that has been applied to the workpiece (See Figures; [0054]). The application roller is a wiper element as claimed.
Regarding claim 3, the movement element of Pearl is a conveyor belt as claimed.
Regarding claim 7, the guide element of Kuhn does not move the tape angle relative to the roller on the platen. As such, a constant angular position between the tape and roller is maintained as claimed.

s 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2003/0056905) in view of Koelsch (GB 2325453), Pearl (US 4,730,526), and Kisch (US 8,454,788) as applied to claim 1 above, and further in view of Shinno (US 5,032,211).
Kuhn, Koelsch, Pearl, and Kisch combine to teach a tape applicator, as detailed above. While Kuhn recognizes the importance of keeping constant tension and provides a tension roller (116), the references do not expressly disclose an unwind motor on a tape roll, a sensor which detects tape roll diameter, and adjusting unwinding speed of the motor as the tape roll diameter changes to maintain constant tape tension and matching the unwind speed to application speed.
Shinno teaches an automatic tape affixing apparatus which includes a tape supply reel (2), a motor (210) which unwinds the reel, and a sensor (200) which measures the radius of the supply reel and adjusts the motor according to the measured reel radius to apply constant tension on the tape (See Figures; Detailed Description of Preferred Embodiments). The motor (210) of Shinno reads on the unwind motor of claim 8. The sensor (200) of Shinno reads on the sensor of claim 9. While the sensor of Shinno measures radius rather than diameter, it would have been obvious to one of ordinary skill in the art at the time of filing that such a sensor could perform the same function while measuring diameter since both radius and diameter are functionally equivalent for measuring roll size. Regarding claim 10, the changes of torque in the motor of Shinno would alter unwind speed to ensure constant tension as claimed. Lastly, regarding claim 11, the unwind speed and application speed would need to be matched in order for tension to remain constant. 
It would have been obvious to one of ordinary skill in the art to incorporate the tension controlling mechanisms of Shinno in the tape applicator taught by the combination of Kuhn, Koelsch, Pearl, and Kisch. The rationale to do so would have been the motivation provided by the teaching of Shinno that to do so would predictably maintain tension in a tape (See Abstract).
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2003/0056905) in view of Koelsch (GB 2325453), Pearl (US 4,730,526), and Kisch (US 8,454,788) as applied to claim 1 above, and further in view of Trpkovski (US 2003/0041532).
Kuhn, Koelsch, Pearl, and Kisch combine to teach a tape applicator, as detailed above. They do not expressly disclose a workpiece measuring element and configuring the tape applicator to calculate the tape size based on measurements from the measuring element as claimed.
Trpkovski teaches an apparatus for masking a planar surface of a glass unit, the apparatus including a masking station, wherein a dimension of the glass unit may be detected in the masking station and used to calculate desired mask size based on the detected dimension (See Fig. 8; [0052]-[0055]). Any device which is capable of detecting a dimension of the glass unit is a measuring element as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to detect a dimension of glass sheet and calculate a desired tape size in the tape applicator taught by the combination of Kuhn, Koelsch, Pearl, and Kisch. To do so would predictably allow for accurate coverage of the glass sheet with a desired amount of tape.

Response to Arguments
Applicant’s arguments, filed 08/30/2021, with respect to the rejections of claims 1-11 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. The prior art previously relied upon did not teach or fairly suggest a cutter which acts on an application roller as claimed. Therefore, the rejections from the previous Office action have been withdrawn.  However, upon further consideration, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARSON GROSS/Primary Examiner, Art Unit 1746